DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species III-Figure 6 (claims 9 and 11-14) in the reply filed on August 23, 2022 is acknowledged.
Claims 1-8, 10, and 15 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
First Art Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (U.S. 2005/0103275).
Referring to Figures 1-2, 5 and paragraphs [0044]-[0062], Sasaki et al. disclose an apparatus for plasma processing comprising:  a chamber 2 (par.[0044]); a substrate support provided in the chamber and including a lower electrode 4 and an electrostatic chuck 44 provided on the lower electrode (par.[0047]); and a power source device 52 configured to apply a positive voltage to a conductive member 51 extending closer to a grounded side wall of the chamber than a substrate placed on the substrate support (pars.[0049]-[0052], [0057]).
With respect to claim 11, the apparatus according to Sasaki et al., further comprising: the conductive member 51 extending closer to a side wall of the chamber than an edge ring 8 extending to surround the substrate placed on the substrate support (Fig. 5, par.[0062]); and a bias power source 41 configured to supply a bias to the lower electrode 4 when plasma is being generated in the chamber for plasma processing on the substrate, where the bias is radio frequency bias power or a pulsed negative voltage which is periodically applied to the lower electrode (par.[0057]), and the power source device 52 is configured to apply the positive voltage to the conductive member in a period in which a potential of the substrate is negative (par.[0049]).
With respect to claim 12, the apparatus according to Sasaki et al. further includes wherein the power source device 6, 52 is configured to apply the positive voltage to the conductive member 51 even in a period in which the potential of the substrate is equal to or greater than 0 (Note. The apparatus of Sasaki et al. has a structure of a controller 6 that controls the power source device 52 connected to the conductive member 51 to achieve the desired positive voltage and hence is capable performing the claimed intended use.).
With respect to claim 13, the apparatus according to Sasaki et al. further includes wherein the power source device 6, 52 is configured to continuously apply a direct-current voltage as the positive voltage to the conductive member 51 in both the period in which the potential of the substrate is negative and the period in which the potential of the substrate is equal to or greater than 0 (Note. The apparatus of Sasaki et al. has a structure of a controller 6 that controls the power source device 52 connected to the conductive member 51 to achieve the desired positive voltage and hence is capable performing the claimed intended use.).
With respect to claim 14, the apparatus according to Sasaki et al. further includes wherein the positive voltage applied to the conductive member 51 in the period in which the potential of the substrate is negative is higher than the positive voltage applied to the conductive member in the period in which the potential of the substrate is equal to or greater than 0 (Note. The apparatus of Sasaki et al. has a structure of a controller 6 that controls the power source device 52 connected to the conductive member 51 to achieve the desired positive voltage and hence is capable performing the claimed intended use.).
Second Art Rejection
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (U.S. 2020/0135527).
Referring to Figures 1-2 and paragraphs [0024]-[0025], [0035], [0047], Sung et al. disclose an apparatus for plasma processing comprising:  a chamber 110 (par.[0025]); a substrate support provided in the chamber and including a lower electrode 113 and an electrostatic chuck 112 provided on the lower electrode (par.[0025]); and a power source device 15, 120 configured to apply a positive voltage to a conductive member 111 extending closer to a grounded side wall of the chamber than a substrate placed on the substrate support (pars.[0024]-[0026]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2020/0135527) in view of Sasaki et al. (U.S. 2005/0103275).
The teachings of Sung et al. have been discussed above.
Sung et al. is silent on an edge ring extending to surround the substrate placed on the substrate support.
With respect to claim 11, referring to Figure 5 and paragraph [0062], Sasaki et al. teach that it is conventionally known in art to use an alternate and equivalent arrangement wherein the conductive member 51 is extending closer to a side wall of the chamber than an edge ring 8 extending to surround the substrate placed on the substrate support to achieve the desired plasma distribution (par.[0057]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify that apparatus of Sung et al. with an edge ring extending to surround the substrate placed on the substrate support as taught by Sasaki et al. since it is an alternate and equivalent arrangement that would achieve the desired plasma distribution.  The resulting apparatus of Sung et al. in view of Sasaki et al. would yield a conductive member  extending closer to a side wall of the chamber than an edge ring extending to surround the substrate placed on the substrate support.
 Note. Sung et al. disclose a bias power source 140 configured to supply a bias to the lower electrode 113 when plasma is being generated in the chamber for plasma processing on the substrate, where the bias is radio frequency bias power or a pulsed negative voltage which is periodically applied to the lower electrode (par.[0025]), and the power source device 120 is configured to apply the positive voltage to the conductive member in a period in which a potential of the substrate is negative (par.[0025]).
With respect to claim 12, the apparatus according to Sung et al. further includes wherein the power source device 15, 120 is configured to apply the positive voltage to the conductive member 111 even in a period in which the potential of the substrate is equal to or greater than 0 (pars.[0024]-[0026], [0035]), Note. The apparatus of Sung et al. has a structure of a controller 16 that controls the power source device 15, 120 connected to the conductive member 111 to achieve the desired positive voltage and hence is capable performing the claimed intended use.).
With respect to claim 13, the apparatus according to Sung et al. further includes wherein the power source device 15, 120 is configured to continuously apply a direct-current voltage as the positive voltage to the conductive member 111 in both the period in which the potential of the substrate is negative and the period in which the potential of the substrate is equal to or greater than 0 (Note. The apparatus of Sung et al. has a structure of a controller 16 that controls the power source device 15, 120 connected to the conductive member 111 to achieve the desired positive voltage and hence is capable performing the claimed intended use.).
With respect to claim 14, the apparatus according to Sung et al. further includes wherein the positive voltage applied to the conductive member 111 in the period in which the potential of the substrate is negative is higher than the positive voltage applied to the conductive member in the period in which the potential of the substrate is equal to or greater than 0 (Note. The apparatus of Sasaki et al. has a structure of a controller 16 that controls the power source device 15, 120 connected to the conductive member 111 to achieve the desired positive voltage and hence is capable performing the claimed intended use.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al.’413, Koshimizu’572, Kawakami et al.’357, Wege et al.’339, Koshimizu et al.’127, Ogasawara’709, Yamawaku et al.’063, Tsujimoto et al.’825, Liao’102, and Koo’115
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716